WALD, Circuit Judge,
concurring:
The panel opinion’s analysis of precedents on “entry-restricting” statutes quite correctly concludes that, under circuit case law, as well as under the Supreme Court’s directives in Clarke v. Securities Industry Association, 479 U.S. 388, 107 S.Ct. 750, 93 L.Ed.2d 757 (1987), and Investment Company Institute v. Camp, 401 U.S. 617, 91 S.Ct. 1091, 28 L.Ed.2d 367 (1971), plaintiff banks have standing to challenge the NCUA’s interpretation of the common-bond requirement. I agree with my colleagues that, where an entry-restricting or analogous statute is involved, “a plaintiff who has a competitive interest in confining a regulated industry within certain congressionally imposed limitations may do so to prevent the alleged loosening of those restrictions, even if the plaintiff’s interest is not precisely the one that Congress sought to protect.” Panel opinion (“Panel op.”) at 9.
I originally — and still — disagree, however, with the “suitable challenger” test articulated in Hazardous Waste Treatment Council v. Thomas, 885 F.2d 918 (1989) (HWTC IV), which requires a “systematic coincidence,” id. at 924, or “systematic alignment,” Panel op. at 1277-78, 1278, of interests between the would-be plaintiffs and the statute’s intended beneficiaries. As I stated at the time, I find this test without roots either in Supreme Court law1 or in the general purposes of standing. See HWTC IV, 885 F.2d at 927-34 (Wald, C.J., dissenting). I recognize, however, that this test is nonetheless part of our circuit law. In that context, I agree with the panel opinion that, when an entry-restricting or analogous statute “reflects a congressional judgment that the restraint on competition is the means to assure the statutory end,” Panel op. at 11, and plaintiffs seek only to “enforce the statutory demarcation,” id., between the beneficiaries of a licensing scheme and their competitors, plaintiffs clearly satisfy the goal of the “suitable challenger” test, i.e., to ensure that plaintiffs are more likely to further than to frustrate the purpose of the statute. See HWTC IV, 885 F.2d at 925; see also Clarke v. Securities Industry Ass’n, 479 U.S. at 397 n. 12, 107 S.Ct. at 756 n. 12 (citing this as purpose of “zone of interest” test).

. It should be noted that, while the Supreme Court in Clarke v. Securities Industry Association, 479 U.S. 388, 107 S.Ct. 750, 93 L.Ed.2d 757 (1988), did determine that the securities industry was a "proper party” to challenge the Comptroller’s decision to permit expanded bank activities, id. at 403, 107 S.Ct. at 759, it did so under its own “not ... especially demanding” zone of interest test, id. at 399, 107 S.Ct. at 757, not under any "suitable challenger” test akin to that laid down in HWTC IV.